 


113 HR 829 RH: To amend the Wild and Scenic Rivers Act to designate a segment of Illabot Creek in Skagit County, Washington, as a component of the National Wild and Scenic Rivers System.
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 50
113th CONGRESS 1st Session 
H. R. 829
[Report No. 113–74] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2013 
Ms. DelBene (for herself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Natural Resources 
 

May 17, 2013
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on February 26, 2013




A BILL 
To amend the Wild and Scenic Rivers Act to designate a segment of Illabot Creek in Skagit County, Washington, as a component of the National Wild and Scenic Rivers System. 
 
 
1.Designation of wild and scenic river segmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: 
 
(__)Illabot creek, washington 
(A)The 14.3-mile segment from the headwaters of Illabot Creek to the northern terminus as generally depicted on the map titled Illabot Creek Proposed WSR-Northern Terminus, dated September 15, 2009, to be administered by the Secretary of Agriculture as follows: 
(i)The 4.3-mile segment from the headwaters of Illabot Creek to the boundary of Glacier Peak Wilderness Area as a wild river. 
(ii)The 10-mile segment from the boundary of Glacier Peak Wilderness to the northern terminus as generally depicted on the map titled Illabot Creek Proposed WSR-Northern Terminus, dated September 15, 2009, as a recreational river. 
(B)Action required to be taken under subsection (d)(1) for the river segments designated under this paragraph shall be completed through revision of the Skagit Wild and Scenic River comprehensive management plan. 
(C)The Secretary of Agriculture may not acquire by condemnation any land or interest in land within the boundaries of the Illabot Creek Wild and Scenic River described in subparagraph (A). 
(D)Nothing in this paragraph creates or authorizes the creation of a protective perimeter or buffer zone around the boundaries of the Illabot Creek Wild and Scenic River described in subparagraph (A). The fact that an activity or use can be seen or heard from within such boundaries shall not preclude the conduct of that activity or use outside such boundaries. 
(E)No private property or non-Federal public property shall be included within the boundaries of the Illabot Creek Wild and Scenic River described in subparagraph (A) without the written consent of the owner of such property.. 
 

May 17, 2013
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
